Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

The instant application having Application No. 14/396,366 has claims 1-3, 5-6, 8-14, 16-19, 21-22, 24-26, 28-29  and 31-33 pending in the application filed on 10/22/2014; there are 3 independent claims and 23 dependent claims, all of which are ready for examination by the examiner.  

Response to Arguments

This Office Action is in response to applicant’s communication filed on February 8, 2021 in response to PTO Office Action dated November 4, 2020.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections



35 U.S.C. §103 Rejections 

Independent Claims 1, 17 and 24





Applicant argues on pages 14 and 15 in regards to the independent claim 1, “Although Ozhan discusses total number of unread items in the folder, the number of unread items is not described as sorted in order according to such numbers.  Separately, the Ozhan reference does mention that the UI can be updated to display new content...in that new messages can be displayed in a message area based on a sort order setting specify by a user or default setting. Id. at Para. [0039], As such, in Ozhan, the new messages are sorted by a setting specified by a user or a default setting, but not based on the number of unread items. As such, Ozhan fails to teach or suggest causing one or more alert summaries to be displayed in a sorted order according to unviewed instance counts of the alert summaries, each alert summary corresponding to an alert and representing one or more instances of the alert, as recited in claim 1”.

Examiner respectfully disagrees with arguments on pages 13 and 14 in regards to the independent claim 1.  The combination of Ozhan et al (US PGPUB 20070198677), Charlton Monty (US PGPUB 20170301215), Lienhart et al (US PGPUB 20140364089) and Kumar et al (US PGPUB 20070248022) teaches all the features/limitations of the amended independent claim 1.  Ozhan (Paragraph [0021], Paragraph [0034] and Paragraph [0039]) teaches “causing, by one or more processing devices, one or more alert summaries to be displayed in a sorted order according to unviewed instance counts of the alert summaries (the computer system includes one or more computing devices which can cause the central notification engine generates a response (alert summaries) based on the information in the event queue(s), condition advisors, and folder unread count advisors, sends them to the client side notification engine for further processing by the user interface which may include folder counts that are updated where the totals represent the total number of unread items in the folder and displayed at the user interface which are sorted by total number of unread items)”.  Ozhan clearly teaches that the “the user interface which may include folder counts that are updated where the totals represent the total number of unread items in the folder and displayed at the user interface which are sorted by total number of unread items” where the sort order setting can be specified by the user or it can be set as a system default setting.  Thus it will be obvious to one of ordinary skill in the art that “causing, by one or more processing devices, one or more alert summaries to be displayed in a sorted order according to unviewed instance counts of the alert summaries”.  Thus the applicant’s argument is not valid.

Applicant argues on page 16 in regards to the independent claim 1, “The Office Action also cites to Charlton for ostensibly teaching an instance of the alert is generated when a particular data set that (i) is generated by executing the search query over time-series data falling within a particular time range in the set of time ranges over which the search query has been instructed to search. Charlton mentions queries entered by a user to search for search strings, and that a “trigger source may include time-based triggers that simply trigger the alert when a certain time and/or date is reached.” Charlton, Para. [0067] and [0045], However, there is no teaching or suggestion of generating an alert instance when a data set that is generated by executing the search query of time series data falling within a particular time range... satisfies the triggering condition, as in claim 1”.

Examiner respectfully disagrees with arguments on page 16 in regards to the independent claim 1.  The combination of Ozhan et al (US PGPUB 20070198677),  Charlton Monty (US PGPUB 20170301215), Lienhart et al (US PGPUB 20140364089) and Kumar et al (US PGPUB 20070248022) teaches all the features/limitations of the amended independent claim 1.  Charlton (Paragraph [0044], Paragraph [0045], Paragraph [0067] and Paragraph [0082]) teaches “natural language elements that can be used as user inputs to the alert suggestion generator may include queries entered by the user in an attempt to search and the alert suggestion generator may then generate a suggested alert with such a date where time-based triggers that simply trigger the alert when a certain time and/or date is reached or a trigger condition may include a trigger source (search query), a trigger value (date range), and an operator (greater than (>), less than (<), and equals (=), as well as combinations of these (a range value or a time period can be checked for trigger”.  Charlton clearly teaches that an alert can be generated using a time based triggers where the conditions can be defined by various combination of operators where they can easily define a particular time range.  Thus it will be obvious to one of ordinary skill in the art that “that (i) is generated by executing the search query over time-series data falling within a particular time range in a set of time ranges over which the search query has been instructed to search”.  Thus the applicant’s argument is not correct.

Applicant argues on pages 17 and 18 in regards to a throttling condition specifying a period of time for suppressing notification of alert instances following a notification of a previous alert instance has been satisfied, as in claim 1. The Office appears to rely on Djabarov as ostensibly teaching this aspect of the claim. In Djabarov, ‘throttle 318 determines when the counts exceed one or more throttling threshold and throttles further display of notifications of changes in setting values when a throttling threshold is exceeded’ Djabarov, Col. 4, lines 57-60. Although Djabarov mentions a throttle, the throttle described in Djabarov is in reference to a throttling threshold such that further display of notifications of changes in setting values is throttled when a threshold is exceeded. Such a throttle described in Djabarov is very different from throttling condition specifying a period of time for suppressing notification of alert instances following a notification of a previous alert instance, as in claim 1”.

Examiner respectfully disagrees with arguments on pages 16 and 17 in regards to the independent claim 1.  Ozhan et al (US PGPUB 20070198677), Charlton Monty (US PGPUB 20170301215), Lienhart et al (US PGPUB 20140364089) and Kumar et al (US PGPUB 20070248022) teaches all the features/limitations of the amended independent claim 1.  Kumar (Paragraph [0004] and Paragraph [0067]) teaches “and a throttling condition specifying a period of time for suppressing providing notification of alert instances following a transmission of a notification of a previous alert instance has been satisfied”.  The argument related to Djabarov are moot.

Applicant argues on pages 18 and 19 in regards to the independent claim 1, “Although Charlton mentions providing data output incident to suggesting and/or setting alerts, there is no teaching or suggestion of displaying a portion of the data set that caused the generation of the selected alert instance, nor that such display of data is “based on the election of the alert instance,” as recited in claim 1. Instead, Charlton only indicates providing data incident to suggesting and/or setting alerts. Suggesting or setting alerts generally, and the specific examples provided, as in Charlton, is very different from displaying a portion of the data set that caused the generation of the selected alert instance based on the election of the alert instance, as in claim 1”.

Examiner respectfully disagrees with arguments on pages 18 and 19 in regards to the independent claim 1.  The combination of Charlton Monty (US PGPUB 20170301215) and Lienhart et al (US PGPUB 20140364089) teaches the limitation “causing to be displayed a portion of a dataset generated by executing the search query over time-series data falling within the particular time range over which the search query has been instructed to search, that caused generation of the selected alert instance” of the amended independent claim 1.  Lienhart (Paragraph [0048]) teaches “causing to be displayed a portion of a dataset generated by executing the search query (display information to a user where each alert notification response message can include a portion of information requested for the parameters specified in the alert request message)” and Charlton (Paragraph [0027], Paragraph [0045] and Paragraph [0067]) teaches “causing to be displayed generated by executing the search query over time-series data falling within the particular time range over which the search query has been instructed to search, that caused generation of the selected alert instance (provide data output incident to suggesting and/or setting alerts by the alert suggestion generator based on the search queries entered by the user and the alert suggestion generator may then generate a suggested alert with such a date where time-based triggers that simply trigger the alert when a certain time and/or date is reached)”.  Thus the combination of Ozhan et al (US PGPUB 20070198677), Charlton Monty (US PGPUB 20170301215), Lienhart et al (US PGPUB 20140364089) and Kumar et al (US PGPUB 20070248022) teaches all the features/limitations of the amended independent claim 1 and claim1 is not allowable.

Independent Claims 17 and 24

Applicant argues on page 19 in regards to the independent claims 17 and 24, “Independent claims 17 and 24 recite generally similar subject matter to claim 1 and, as such, are also believed to overcome the 35 U.S.C. 103 rejection”.  

Examiner respectfully disagrees with argument on page 19 in regards to the independent claims 17 and 24.  For the reasons specified supra for the independent claim 1, the combination of Ozhan et al (US PGPUB 20070198677), Charlton Monty (US PGPUB 20170301215), Lienhart et al (US PGPUB 20140364089) and Kumar et al (US PGPUB 20070248022) teaches all the limitations of the amended independent claim 1.  Thus the independent claims 17 and 24 are not allowable.  

Dependent Claims 2-3, 5-6, 8-14, 16, 18-19, 21-22, 25-26, 28-29 and 31-33

Claims 2-3, 5-6, 8-14, 16, 18-19, 21-22, 25-26, 28-29 and 31-33

Applicant argues on page 19 in regards to the dependent claims 2-3, 5-6, 8-14, 16, 18-19, 21-22, 25-26, 28-29 and 31-33, “Claims 2-3, 5-6, 8-14, 16, 18-19, 21-22, 25-26, 28-29 and 31-33 are dependent from the independent claims 1, 17 and 24 are also allowable”.  

Examiner respectfully disagrees with arguments on page 19 in regards to the dependent claims 2-3, 5-6, 8-14, 16, 18-19, 21-22, 25-26, 28-29 and 31-33.  For the reasons specified supra for the independent claims 1, 17 and 24, the dependent claims 2-3, 5-6, 8-14, 16, 18-19, 21-22, 25-26, 28-29 and 31-33 are not allowable.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-6, 8-11, 13-14, 16-19, 21-22, 24-26, 28-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ozhan et al (US PGPUB 20070198677) in view of Charlton Monty (US PGPUB 20170301215) and in further view of Lienhart et al (US PGPUB 20140364089) and Kumar et al (US PGPUB 20070248022).

As per claim 1:
Ozhan teaches:
“A method, comprising” (Paragraph [0022] (implemented in method includes))
“causing, by one or more processing devices, one or more alert summaries to be displayed in a sorted order according to unviewed instance counts of the alert summaries” (Paragraph [0021], Paragraph [0034] and Paragraph [0039] (the computer system includes one or more computing devices which can cause the central notification engine generates a response (alert summaries) based on the information in the event queue(s), condition advisors, and folder unread count advisors, sends them to the client side notification engine for further processing by the user interface which may include folder counts that are updated where the totals represent the total number of unread items in the folder and displayed at the user interface which are sorted by total number of unread items in the folder as a setting specified by user or as a system default setting))
each alert summary corresponding to an alert and representing one or more instances of the alert, the alert defined by a search query and a triggering condition” (Paragraph [0002] (the server side notification engine receives (alerts) and aggregates notifications (alerts) about and/or from one or more sources and aggregates them into a collection of relevant notifications))
 “causing to be displayed one or more alert instances represented by a particular displayed alert summary” (Paragraph [0039] (displaying information to the user and allowing the user to manage information when aggregated notifications (summary alerts) are received from central notification engine))
“receiving a selection of a particular displayed alert instance” (Paragraph [0037] (the user can select whether to enable or disable options that show reminder alerts))
“and based on the selection of the alert instance” (Paragraph [0042] (when the user selects new notification (alert) message)).

Ozhan does not EXPLICITLY teach: wherein an instance of the alert is generated when a particular dataset; that (i) is generated by executing the search query over time-series data falling within a particular time range in a set of time ranges over which the search query has been instructed to search; (ii) satisfies the triggering condition for the alert; wherein determining whether the particular dataset satisfies the triggering condition for the alert includes comparing a number of data items in the particular dataset with a threshold value; for each alert summary, maintaining a corresponding unviewed instance count of alert instances that have not been viewed;  by tracking accesses of the alert by a plurality of client computing devices and decrementing the unviewed instance count responsive to receiving a notification from at least one client computing device of the plurality of client computing devices; responsive to determining that an unviewed instance count associated with an alert summary has changed; and a throttling condition specifying a period of time for suppressing providing notification of alert instances following a transmission of a notification of a previous alert instance has been satisfied; causing the unviewed instance count to be displayed in a visual association with the alert summary; and based on the selection of the alert instance, causing to be displayed a portion of a dataset generated by executing the search query; causing to be displayed generated by executing the search query over time-series data falling within the particular time range over which the search query has been instructed to search, that caused generation of the selected alert instance.
However, Charlton teaches:
“wherein an instance of the alert is generated when a particular dataset” (Paragraph [0027] (provide data output (dataset) incident to suggesting and/or setting alerts))
“that (i) is generated by executing the search query over time-series data falling within a particular time range in a set of time ranges over which the search query has been instructed to search” (Paragraph [0044], Paragraph [0045], Paragraph [0067] and Paragraph [0082] (natural language elements that can be used as user inputs to the alert suggestion generator may include queries entered by the user in an attempt to search and the alert suggestion generator may then generate a suggested alert with such a date where time-based triggers that simply trigger the alert when a certain time and/or date is reached or a trigger condition may include a trigger source (search query), a trigger value (date range), and an operator (greater than (>), less than (<), and equals (=), as well as combinations of these (a range value or a time period can be checked for trigger)))
“(ii) satisfies the triggering condition for the alert” (Paragraph [0119] (the trigger condition for the system alert has been met))
 “wherein determining whether the particular dataset satisfies the triggering condition for the alert includes comparing a number of data items in the particular dataset with a threshold value” (Paragraph [0045] and Paragraph [0119] (the trigger source may be quantitative, i.e., tied to a numerical value where the trigger value may be a magnitude such that the alert is triggered when the metric in question exceeds the trigger value (threshold)))
“causing to be displayed generated by executing the search query over time-series data falling within the particular time range over which the search query has been instructed to search, that caused generation of the selected alert instance” (Paragraph [0027], Paragraph [0045] and  Paragraph [0067] (provide data output incident to suggesting and/or setting alerts by the alert suggestion generator based on the search queries entered by the user and the alert suggestion generator may then generate a suggested alert with such a date where time-based triggers that simply trigger the alert when a certain time and/or date is reached)).
Also, Lienhart teaches:
“for each alert summary, maintaining a corresponding unviewed instance count of alert instances that have not been viewed” (Paragraph [0040] (the count field, as maintained at a server, can represent a number of pending, unread, or otherwise unattended events associated with a particular category of the alert notification message))
“by tracking accesses of the alert by a plurality of client computing devices and decrementing the unviewed instance count responsive to receiving a notification from at least one client computing device of the plurality of client computing devices” (Paragraph [0040] (a category count can be updated periodically or at irregular intervals by the central wireless communication device, in response to a user request and the count ID field can include a value for a current number of active notifications in a given category including notified but not yet attended to/read/viewed))
“responsive to determining that an unviewed instance count associated with an alert summary has changed” (Paragraph [0027], Paragraph [0031] and Paragraph [0040] (respond to information including alert notifications where the alert notification message provides an update or an indication of a change to a category where the category includes the information of a number of pending, unread, or otherwise unattended events associated with the alert notification message))
“causing the unviewed instance count to be displayed in a visual association with the alert summary” (Paragraph [0035] and Paragraph [0040] (the count field of the alert notification message can represent a number of pending, unread, or otherwise unattended events associated with a particular category specified in the category ID field and the event flags field of the alert notification message can also include an indication of a type of action for the peripheral wireless communication device to display to the user (e.g., display a green box and/or check mark displayed based on an alert notification message received))
“causing to be displayed a portion of a dataset generated by executing the search query” (Paragraph [0048] (display information to a user where each alert notification response message can include a portion of information requested for the parameters specified in the alert request message)).
Also, Kumar teaches:
“and a throttling condition specifying a period of time for suppressing providing notification of alert instances following a transmission of a notification of a previous alert instance has been satisfied” (Paragraph [0004] and Paragraph [0067] (upon detecting the threshold number of quality-impacted calls the alerts are throttled by aggregating information from several calls and spacing out the alerts where spacing means providing for a minimum spacing (a period of time) between reports or notifications)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ozhan, Charlton, Lienhart and Kumar for “wherein an instance of the alert is generated when a particular dataset; that (i) is generated by executing the search query over time-series data falling within a particular time range in a set of time ranges over which the search query has been instructed to search; (ii) satisfies the triggering condition for the alert; wherein determining whether the particular dataset satisfies the triggering condition for the alert includes comparing a number of data items in the particular dataset with a threshold value; for each alert summary, maintaining a corresponding unviewed instance count of alert instances that have not been viewed;  by tracking accesses of the alert by a plurality of client computing devices and decrementing the unviewed instance count responsive to receiving a notification from at least one client computing device of the plurality of client computing devices; responsive to determining that an unviewed instance count associated with an alert summary has changed; and a throttling condition specifying a period of time for suppressing providing notification of alert instances following a transmission of a notification of a previous alert instance has been satisfied; causing the unviewed instance count to be displayed in a visual association with the alert summary; and based on the selection of the alert instance, causing to be displayed a portion of a dataset generated by executing the search query; causing to be displayed generated by executing the search query over time-series data falling within the particular time range over which the search query has been instructed to search, that caused generation of the selected alert instance” as significant data may be gathered from the interaction of the user which may generate alerts that have a high probability of relevance to the user (Charlton, Paragraph [0007]), important alert notification messages can be provided first in a list of alert notification messages or can be indicated with a particular marking e.g., a red exclamation point or highlighted or displayed using a distinctive font (Lienhart, Paragraph [0032]) and as the throttling allows the alerts to be spaced farther apart thus the alerts gives way to succinctly providing the bigger picture and to more efficiently utilize resources (Kumar, Paragraph [0067]). 
Therefore, it would have been obvious to combine Ozhan, Charlton, Lienhart and Kumar.

As per claim 2:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Leinhart further teaches:
“wherein the alert summary comprises a selectable user interface element visually representing the alert, a title of the alert, or a description of the alert” (Paragraph [0022] and Paragraph [0048] (an initial alert notification message can be sent to the peripheral wireless communication device including a unique identifier that is associated with the alert notification and a "base" set of information to display to the user where the base set of information can include  a sender identifier, a subject line (title) of the email message, and a summary (and/or portion, including all) of the body text of the email message)).

As per claim 3:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Ozhan further teaches:
“receiving a selection of the particular displayed alert summary” (Paragraph [0037] (the user can select whether to enable or disable options that show reminder alerts)).

As per claim 5:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Ozhan further teaches:
“for each alert summary, maintaining an unviewed instance count of alert instances of a respective alert that have not been viewed” (Paragraph [0039] (displaying information to the user and allowing the user to manage his or her information which includes updated counts representing the total number of unread items in the folder)).

As per claim 6:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Ozhan further teaches:
“for each alert summary, updating an unviewed instance count of alert instances of a respective alert that have not been viewed” (Paragraph [0039] (displaying information to the user and allowing the user to manage his or her information which includes updated counts representing the total number of unread items in the folder))
“and causing the updated unviewed instance count to be displayed with the alert summary” (Paragraph [0039] (additionally, the user interface can be updated automatically to display new content)).

As per claim 8:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Ozhan further teaches:
“updating a count of alert instances that have been generated by the alert corresponding to the alert summary” (Paragraph [0039] (upon receiving aggregated notifications (alert summary) from central notification engine, folder counts are updated))
“and causing the updated count of alert instances of the event to be displayed with the alert summary” (Paragraph [0039] (additionally, the user interface can be updated automatically to display new content)).

As per claim 9:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Ozhan further teaches:
“updating, for each alert summary, a total count of alert instances of a respective alert” (upon receiving aggregated notifications (alert summary) from central notification engine, folder counts are updated where the total represents the total number of items in the folder)).
 “causing the total counts of the alert instances to be displayed with the alert summaries” (Paragraph [0039] (additionally, the user interface can be updated automatically to display new content)).

As per claim 10:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Charlton further teaches:
“executing the search query over the time-series data falling within the particular time range to produce the particular dataset” (Paragraph [0037], and Paragraph [0045] (one or more queries requesting information to complete suggested alerts and that simply trigger the alert when a certain time and/or date is reached )).
 “responsive to determining that the dataset satisfies the triggering condition, generating the instance of the alert” (Paragraph [0045] (the trigger value may be a magnitude such that the alert is triggered when the metric in question exceeds or descends below the trigger value)).

As per claim 11:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Charlton further teaches:
“executing the search query over the time-series data falling within the particular time range to produce the particular dataset” (Paragraph [0037], and Paragraph [0045] (one or more queries requesting information to complete suggested alerts and that simply trigger the alert when a certain time and/or date is reached )).
 “responsive to determining that the dataset satisfies the triggering condition, generating the instance of the alert” (Paragraph [0045] (the trigger value may be a magnitude such that the alert is triggered when the metric in question exceeds or descends below the trigger value)).
Ozhan further teaches:
“and updating a count of alert instances generated for the alert corresponding to the alert summary” (Paragraph [0018] (the server side notification engine receives and aggregates notifications which are sent to the client where a folder list is updated to display updated totals)).

As per claim 13:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Charlton further teaches:
“wherein the alert summaries are displayed by either a desktop computing device or a mobile computing device” (Paragraph [0022] (an electronic device may be, for example, a desktop computer, laptop computer, smartphone, tablet computer, or the like)).

As per claim 14:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Charlton further teaches:
“wherein the time-series data includes portions of raw machine data” (Paragraph [0045] and Paragraph [0046] (the trigger source may include time-based triggers that simply trigger the alert and the trigger source can be based on any condition that can be effectively tracked by a computing system for an event happened (by logs) for that specific period)).

As per claim 16:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Charlton further teaches:
“wherein determining whether the particular dataset satisfies the triggering condition includes performing a secondary conditional search on the particular dataset” (Paragraph [0046] (the trigger source need not be quantitative, but may instead be based on any further other condition that can be effectively tracked by a computing system)).

As per claim 17:
Ozhan teaches:
“A computer system comprising” (Paragraph [0018] (the system in a client-server arrangement))
“a memory” (Paragraph [0021] (memory))
“and one or more processing devices, operatively coupled to the memory” (Paragraph [0021] (computing devices typically include at least one processing unit and memory))
“to cause, one or more alert summaries to be displayed in a sorted order according to unviewed instance counts of the alert summaries” (Paragraph [0021], Paragraph [0034] and Paragraph [0039] (the computer system includes one or more computing devices which can cause the central notification engine generates a response (alert summaries) based on the information in the event queue(s), condition advisors, and folder unread count advisor(s, sends them to the client side notification engine for further processing by the user interface which may include folder counts that are updated where the totals represent the total number of unread items in the folder and displayed at the user interface which are sorted by total number of unread items in the folder as a setting specified by user or as a system default setting))
each alert summary corresponding to an alert and representing one or more instances of the alert, the alert defined by a search query and a triggering condition” (Paragraph [0002] (the server side notification engine receives (alerts) and aggregates notifications (alerts) about and/or from one or more sources and aggregates them into a collection of relevant notifications))
 “cause to be displayed one or more alert instances represented by a particular displayed alert summary” (Paragraph [0039] (displaying information to the user and allowing the user to manage information when aggregated notifications (summary alerts) are received from central notification engine))
“receive a selection of a particular displayed alert instance” (Paragraph [0037] (the user can select whether to enable or disable options that show reminder alerts))
“and based on the selection of the alert instance” (Paragraph [0042] (when the user selects new notification (alert) message)).
Ozhan does not EXPLICITLY teach: wherein an instance of the alert is generated when a particular dataset; that (i) is generated by executing the search query over time-series data falling within a particular time range in a set of time ranges over which the search query has been instructed to search; (ii) satisfies the triggering condition for the alert; wherein determining whether the particular dataset satisfies the triggering condition for the alert includes comparing a number of data items in the particular dataset with a threshold value; for each alert summary, maintaining a corresponding unviewed instance count of alert instances that have not been viewed;  by tracking accesses of the alert by a plurality of client computing devices and decrementing the unviewed instance count responsive to receiving a notification from at least one client computing device of the plurality of client computing devices; responsive to determining that an unviewed instance count associated with an alert summary has changed; and a throttling condition specifying a period of time for suppressing providing notification of alert instances following a transmission of a notification of a previous alert instance has been satisfied; cause the unviewed instance count to be displayed in a visual association with the alert summary;  cause to be displayed a portion of a dataset generated by executing the search query over time-series data falling within the particular time range over which the search query has been instructed to search, that caused generation of that has triggered the selected alert instance.
However, Charlton teaches:
“wherein an instance of the alert is generated when a particular dataset” (Paragraph [0027] (provide data output (dataset) incident to suggesting and/or setting alerts))
“that (i) is generated by executing the search query over time-series data falling within a particular time range in a set of time ranges over which the search query has been instructed to search” (Paragraph [0044], Paragraph [0045], Paragraph [0067] and Paragraph [0082] (natural language elements that can be used as user inputs to the alert suggestion generator may include queries entered by the user in an attempt to search and the alert suggestion generator may then generate a suggested alert with such a date where time-based triggers that simply trigger the alert when a certain time and/or date is reached or a trigger condition may include a trigger source (search query), a trigger value (date range), and an operator (greater than (>), less than (<), and equals (=), as well as combinations of these (a range value or a time period can be checked for trigger)))
“(ii) satisfies the triggering condition for the alert” (Paragraph [0119] (the trigger condition for the system alert has been met))
 “wherein determining whether the particular dataset satisfies the triggering condition for the alert includes comparing a number of data items in the particular dataset with a threshold value” (Paragraph [0045] and Paragraph [0119] (the trigger source may be quantitative, i.e., tied to a numerical value where the trigger value may be a magnitude such that the alert is triggered when the metric in question exceeds the trigger value (threshold)))
 “cause to be displayed a portion of a dataset generated by executing the search query over time-series data falling within the particular time range over which the search query has been instructed to search, that caused generation of that has triggered the selected alert instance” (Paragraph [0027], Paragraph [0045] and  Paragraph [0067] (provide data output incident to suggesting and/or setting alerts by the alert suggestion generator based on the search queries entered by the user and the alert suggestion generator may then generate a suggested alert with such a date where time-based triggers that simply trigger the alert when a certain time and/or date is reached)).
Also, Lienhart teaches:
“for each alert summary, maintaining a corresponding unviewed instance count of alert instances that have not been viewed” (Paragraph [0040] (the count field, as maintained at a server, can represent a number of pending, unread, or otherwise unattended events associated with a particular category of the alert notification message))
“by tracking accesses of the alert by a plurality of client computing devices and decrementing the unviewed instance count responsive to receiving a notification from at least one client computing device of the plurality of client computing devices” (Paragraph [0040] (a category count can be updated periodically or at irregular intervals by the central wireless communication device, in response to a user request and the count ID field can include a value for a current number of active notifications in a given category including notified but not yet attended to/read/viewed))
“responsive to determining that an unviewed instance count associated with an alert summary has changed” (Paragraph [0027], Paragraph [0031] and Paragraph [0040] (respond to information including alert notifications where the alert notification message provides an update or a change to status and the information is a number of pending, unread, or otherwise unattended events associated with a particular category of the alert notification message))
“cause the unviewed instance count to be displayed in a visual association with the alert summary” (Paragraph [0035] and Paragraph [0040] (the count field of the alert notification message can represent a number of pending, unread, or otherwise unattended events associated with a particular category specified in the category ID field and the event flags field of the alert notification message can also include an indication of a type of action for the peripheral wireless communication device to display to the user (e.g., display a green box and/or check mark displayed based on an alert notification message received))
“cause to be displayed a portion of a dataset generated by executing the search query” (Paragraph [0048] (display information to a user where each alert notification response message can include a portion of information requested for the parameters specified in the alert request message)).
Also, Kumar teaches:
“and a throttling condition specifying a period of time for suppressing providing notification of alert instances following a transmission of a notification of a previous alert instance has been satisfied” (Paragraph [0004] and Paragraph [0067] (upon detecting the threshold number of quality-impacted calls the alerts are throttled by aggregating information from several calls and spacing out the alerts where spacing means providing for a minimum spacing (a period of time) between reports or notifications)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ozhan, Charlton, Lienhart and Kumar for “wherein an instance of the alert is generated when a particular dataset; that (i) is generated by executing the search query over time-series data falling within a particular time range in a set of time ranges over which the search query has been instructed to search; (ii) satisfies the triggering condition for the alert; wherein determining whether the particular dataset satisfies the triggering condition for the alert includes comparing a number of data items in the particular dataset with a threshold value; for each alert summary, maintaining a corresponding unviewed instance count of alert instances that have not been viewed;  by tracking accesses of the alert by a plurality of client computing devices and decrementing the unviewed instance count responsive to receiving a notification from at least one client computing device of the plurality of client computing devices; responsive to determining that an unviewed instance count associated with an alert summary has changed; and a throttling condition specifying a period of time for suppressing providing notification of alert instances following a transmission of a notification of a previous alert instance has been satisfied; cause the unviewed instance count to be displayed in a visual association with the alert summary;  cause to be displayed a portion of a dataset generated by executing the search query over time-series data falling within the particular time range over which the search query has been instructed to search, that caused generation of that has triggered the selected alert instance” as significant data may be gathered from the interaction of the user which may generate alerts that have a high probability of relevance to the user (Charlton, Paragraph [0007]), important alert notification messages can be provided first in a list of alert notification messages or can be indicated with a particular marking e.g., a red exclamation point or highlighted or displayed using a distinctive font (Lienhart, Paragraph [0032]) and as the throttling allows the alerts to be spaced farther apart thus the alerts gives way to succinctly providing the bigger picture and to more efficiently utilize resources (Kumar, Paragraph [0067]). 
Therefore, it would have been obvious to combine Ozhan, Charlton, Lienhart and Kumar.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 2 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 3 above.

As per claim 21, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 5 above.

As per claim 22, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 6 above.

As per claim 24:
Ozhan teaches:
A computer-readable non-transitory storage medium comprising executable instructions that, when executed by a computer system, cause the computer system to perform operations comprising” (Paragraph [0022] (computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data))
“causing, by one or more processing devices, one or more alert summaries to be displayed in a sorted order according to unviewed instance counts of the alert summaries” (Paragraph [0021], Paragraph [0034] and Paragraph [0039] (the computer system includes one or more computing devices which can cause the central notification engine generates a response (alert summaries) based on the information in the event queue(s), condition advisors, and folder unread count advisor(s, sends them to the client side notification engine for further processing by the user interface which may include folder counts that are updated where the totals represent the total number of unread items in the folder and displayed at the user interface which are sorted by total number of unread items in the folder as a setting specified by user or as a system default setting))
each alert summary corresponding to an alert and representing one or more instances of the alert, the alert defined by a search query and a triggering condition” (Paragraph [0002] (the server side notification engine receives (alerts) and aggregates notifications (alerts) about and/or from one or more sources and aggregates them into a collection of relevant notifications))
 “causing to be displayed one or more alert instances represented by a particular displayed alert summary” (Paragraph [0039] (displaying information to the user and allowing the user to manage information when aggregated notifications (summary alerts) are received from central notification engine))
“receiving a selection of a particular displayed alert instance” (Paragraph [0037] (the user can select whether to enable or disable options that show reminder alerts))
“and based on the selection of the alert instance” (Paragraph [0042] (when the user selects new notification (alert) message)).
Ozhan does not EXPLICITLY teach: wherein an instance of the alert is generated when a particular dataset; that (i) is generated by executing the search query over time-series data falling within a particular time range in a set of time ranges over which the search query has been instructed to search; (ii) satisfies the triggering condition for the alert; wherein determining whether the particular dataset satisfies the triggering condition for the alert includes comparing a number of data items in the particular dataset with a threshold value; for each alert summary, maintaining a corresponding unviewed instance count of alert instances that have not been viewed;  by tracking accesses of the alert by a plurality of client computing devices and decrementing the unviewed instance count responsive to receiving a notification from at least one client computing device of the plurality of client computing devices; responsive to determining that an unviewed instance count associated with an alert summary has changed; and a throttling condition specifying a period of time for suppressing providing notification of alert instances following a transmission of a notification of a previous alert instance has been satisfied; causing the unviewed instance count to be displayed in a visual association with the alert summary; and based on the selection of the alert instance, causing to be displayed a portion of a dataset generated by executing the search query; causing to be displayed generated by executing the search query over time-series data falling within the particular time range over which the search query has been instructed to search, that caused generation of the selected alert instance.
However, Charlton teaches:
“wherein an instance of the alert is generated when a particular dataset” (Paragraph [0027] (provide data output (dataset) incident to suggesting and/or setting alerts))
“that (i) is generated by executing the search query over time-series data falling within a particular time range in a set of time ranges over which the search query has been instructed to search” (Paragraph [0044], Paragraph [0045], Paragraph [0067] and Paragraph [0082] (natural language elements that can be used as user inputs to the alert suggestion generator may include queries entered by the user in an attempt to search and the alert suggestion generator may then generate a suggested alert with such a date where time-based triggers that simply trigger the alert when a certain time and/or date is reached or a trigger condition may include a trigger source (search query), a trigger value (date range), and an operator (greater than (>), less than (<), and equals (=), as well as combinations of these (a range value or a time period can be checked for trigger)))
“(ii) satisfies the triggering condition for the alert” (Paragraph [0119] (the trigger condition for the system alert has been met))
 “wherein determining whether the particular dataset satisfies the triggering condition for the alert includes comparing a number of data items in the particular dataset with a threshold value” (Paragraph [0045] and Paragraph [0119] (the trigger source may be quantitative, i.e., tied to a numerical value where the trigger value may be a magnitude such that the alert is triggered when the metric in question exceeds the trigger value (threshold)))
 “causing to be displayed a portion of a dataset generated by executing the search query over time-series data falling within the particular time range over which the search query has been instructed to search, that caused generation of the selected alert instance” (Paragraph [0027], Paragraph [0045] and  Paragraph [0067] (provide data output incident to suggesting and/or setting alerts by the alert suggestion generator based on the search queries entered by the use and the alert suggestion generator may then generate a suggested alert with such a date where time-based triggers that simply trigger the alert when a certain time and/or date is reached)).
Also, Lienhart teaches:
“for each alert summary, maintaining a corresponding unviewed instance count of alert instances that have not been viewed” (Paragraph [0040] (the count field, as maintained at a server, can represent a number of pending, unread, or otherwise unattended events associated with a particular category of the alert notification message))
“by tracking accesses of the alert by a plurality of client computing devices and decrementing the unviewed instance count responsive to receiving a notification from at least one client computing device of the plurality of client computing devices” (Paragraph [0040] (a category count can be updated periodically or at irregular intervals by the central wireless communication device, in response to a user request and the count ID field can include a value for a current number of active notifications in a given category including notified but not yet attended to/read/viewed))
“responsive to determining that an unviewed instance count associated with an alert summary has changed” (Paragraph [0027], Paragraph [0031] and Paragraph [0040] (respond to information including alert notifications where the alert notification message provides an update or a change to status and the information is a number of pending, unread, or otherwise unattended events associated with a particular category of the alert notification message))
“causing the unviewed instance count to be displayed in a visual association with the alert summary” (Paragraph [0035] and Paragraph [0040] (the count field of the alert notification message can represent a number of pending, unread, or otherwise unattended events associated with a particular category specified in the category ID field and the event flags field of the alert notification message can also include an indication of a type of action for the peripheral wireless communication device to display to the user (e.g., display a green box and/or check mark displayed based on an alert notification message received))
“causing to be displayed a portion of a dataset generated by executing the search query” (Paragraph [0048] (display information to a user where each alert notification response message can include a portion of information requested for the parameters specified in the alert request message)).
Also, Kumar teaches:
“and a throttling condition specifying a period of time for suppressing providing notification of alert instances following a transmission of a notification of a previous alert instance has been satisfied” (Paragraph [0004] and Paragraph [0067] (upon detecting the threshold number of quality-impacted calls the alerts are throttled by aggregating information from several calls and spacing out the alerts where spacing means providing for a minimum spacing (a period of time) between reports or notifications)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ozhan, Charlton, Lienhart and Kumar for “wherein an instance of the alert is generated when a particular dataset; that (i) is generated by executing the search query over time-series data falling within a particular time range in a set of time ranges over which the search query has been instructed to search; (ii) satisfies the triggering condition for the alert; wherein determining whether the particular dataset satisfies the triggering condition for the alert includes comparing a number of data items in the particular dataset with a threshold value; for each alert summary, maintaining a corresponding unviewed instance count of alert instances that have not been viewed;  by tracking accesses of the alert by a plurality of client computing devices and decrementing the unviewed instance count responsive to receiving a notification from at least one client computing device of the plurality of client computing devices; responsive to determining that an unviewed instance count associated with an alert summary has changed; and a throttling condition specifying a period of time for suppressing providing notification of alert instances following a transmission of a notification of a previous alert instance has been satisfied; causing the unviewed instance count to be displayed in a visual association with the alert summary; and based on the selection of the alert instance, causing to be displayed a portion of a dataset generated by executing the search query; causing to be displayed generated by executing the search query over time-series data falling within the particular time range over which the search query has been instructed to search, that caused generation of the selected alert instance” as significant data may be gathered from the interaction of the user which may generate alerts that have a high probability of relevance to the user (Charlton, Paragraph [0007]), important alert notification messages can be provided first in a list of alert notification messages or can be indicated with a particular marking e.g., a red exclamation point or highlighted or displayed using a distinctive font (Lienhart, Paragraph [0032]) and as the throttling allows the alerts to be spaced farther apart thus the alerts gives way to succinctly providing the bigger picture and to more efficiently utilize resources (Kumar, Paragraph [0067]). 
Therefore, it would have been obvious to combine Ozhan, Charlton, Lienhart and Kumar.

As per claim 25, the claim is rejected based upon the same rationale given for the parent claim 24 and the claim 2 above.

As per claim 26, the claim is rejected based upon the same rationale given for the parent claim 24 and the claim 3 above.

As per claim 28, the claim is rejected based upon the same rationale given for the parent claim 24 and the claim 5 above.

As per claim 29, the claim is rejected based upon the same rationale given for the parent claim 24 and the claim 6 above.

As per claim 31:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Charlton further teaches:
“wherein the instance of the alert comprises a per result alert instance” (Paragraph [0010] (the suggested alerts may be presented to the user along with a query that enables the user to confirm the suggested alerts)).

As per claim 32:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Charlton further teaches:
“wherein the instance of the alert comprises a scheduled alert instance” (Paragraph [0050] (the notification setting may include an activity that relates to the alert and may include the automatic scheduling)).

As per claim 33:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Charlton further teaches:
“wherein the instance of the alert comprises a rolling window alert instance” (Paragraph [0037] (one or more queries requesting information to complete suggested alerts, one or more notifications that the trigger condition for a set alert has been met and the desired output is presented at a time, a dynamic control, such as a scrolling or rolling mechanism)).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ozhan et al (US PGPUB 20070198677) in view of Charlton Monty (US PGPUB 20170301215) and in further view of Lienhart et al (US PGPUB 20140364089), Kumar et al (US PGPUB 20070248022) and Orelind et al (US PGPUB 20100107055).

As per claim 12:
Ozhan, Charlton, Lienhart and Kumar teach the method as specified in the parent claim 1 above. 
Charlton further teaches:
“executing the search query over the time-series data falling within the particular time range to produce the particular dataset” (Paragraph [0037], and Paragraph [0045] (one or more queries requesting information to complete suggested alerts and that simply trigger the alert when a certain time and/or date is reached)) 
“wherein execution of the search query includes” (Paragraph [0027] (one or more queries requesting confirmation of suggested alerts includes))
“responsive to determining that the dataset satisfies the triggering condition, generating the instance of the alert” (Paragraph [0045] (the trigger value may be a magnitude such that the alert is triggered when the metric in question exceeds or descends below the trigger value)).
Ozhan, Charlton, Lienhart and Kumar do not EXPLICITLY teach: applying a late binding schema to the time-series data, the late binding schema including one or more fields defined by one or more extraction rules.
However, Orelind teaches:
“applying a late binding schema to the time-series data, the late binding schema including one or more fields defined by one or more extraction rules” (Paragraph [0006] wherein Orelind’s teachings of (extraction rule for extracting a datapoint, such as numerical value, text string, or image and ability to have multiple data extraction rules for the same datapoint)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ozhan, Charlton, Lienhart,  Kumar and Orelind for “applying a late binding schema to the time-series data, the late binding schema including one or more fields defined by one or more extraction rules” as it will provide the ability to have multiple data extraction rules for the same datapoint, as may be desirable to accommodate differences between the structures of documents that include the datapoint (Orelind, Paragraph [0006]). 
Therefore, it would have been obvious to combine Ozhan, Charlton, Lienhart, Kumar and Orelind.


Conclusion

The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. 
Lendefeld et al, (US PGPUB 20180129406), an alert may provide a user with notification when a trigger condition regarding the operation of an enterprise is satisfied. Prior to setting the alert, a proposed alert with the trigger condition may be received. The trigger condition may be compared with a database of operational data related to operation of the enterprise over a period of time to obtain historical trigger data. The historical trigger data may indicate how the proposed alert would have functioned if applied to the operational data for the period of time, for example, by indicating how many times the alert would have been triggered during the period of time. The historical trigger data may be provided to a user, and may facilitate user determination of whether the proposed alert will perform as desired.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163





/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163